DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth office action on the merits in response to the above identified patent application filed on 05/09/2017. Applicant has amended claims 1, 3, 10, and 20 and added claim 21. Claims 1, 3-10, and 12-21 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2020 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 21 limitation "the quill connection between the fan shaft and quill shaft is spaced apart radially from the quill connection between the quill shaft and the rotor hub" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claims 20 and 21 are objected to because of the following informalities:
Claim 20, lines 13-14: “and the compressor, wherein the low pressure drive shaft includes” is believed to be in error for “and the compressor, and a low pressure drive shaft including”
Claim 21, line 2: “between the fan shaft and quill shaft” is believed to be in error for “between the fan shaft and the quill shaft”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, there is no support in the specification for the limitation “the quill connection between the fan shaft and quill shaft is spaced apart radially from the quill connection between the quill shaft and the rotor hub”.
The specification discloses “The quill connection provides an offset from the fan shaft 46 to accommodate non-concentric rotation of the fan shaft 46” (p. [0057], ll. 10-12) and “the quill connection to allow relative movement between the rotor hub 106 and the quill shaft 48 while providing rotational coupling therebetween” (p. [0058], ll. 9-11). However, the specification does not disclose the relationship between the two quill connections (the first quill connection involving the fan shaft and the quill shaft, the second quill connection involving the quill shaft and the rotor hub).
Therefore, the above limitation is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US 2012/0133150 A1), in view of Abe (US 2018/0016989 A1), and as evidenced by Patino Crespo (US 2016/0069458 A1) and Wade (US 4,214,457), or, in the alternative, over Dooley, in view of Abe and Davies (US 2017/0276182 A1), and as evidenced by Patino Crespo.
Regarding claim 1, Dooley teaches (Figures 1 and 2) a turbofan gas turbine engine (Figure 1) for use in an aircraft (Abstract, line 1), the engine comprising
a low pressure spool (12) including a fan rotor (11) arranged at a forward end of the engine, a low pressure turbine rotor (15) arranged at an aft end of the engine, a low pressure drive shaft (17) extending along an axis and rotationally coupling the fan rotor (11) (Paragraph 0009, lines 12-14, “The fan assembly 11 is connected and rotates together with the low pressure compressor assembly 13”)to receive driven rotation from the low pressure turbine rotor (15),
a high pressure spool (18) including a compressor rotor (20), a high pressure turbine rotor (22), and a high pressure drive shaft (24) extending along the axis and rotationally coupling the compressor rotor (20) to receive driven rotation from the high pressure turbine rotor (22), and
an electric generator (34) including a generator core having a stator (48) arranged about the low pressure drive shaft (17) and a generator rotor (58) rotationally coupled to the low pressure drive shaft (17), the electric generator (34) being positioned axially between the fan rotor (11) and the compressor rotor (20) along the axis,
wherein the low pressure drive shaft (17) includes a fan shaft (it is connected to the fan assembly 11, making it a fan shaft).
However, Dooley does not teach the low pressure drive shaft includes a quill shaft having a base rotationally coupled with the fan shaft and a flange extending radially outward from the base for rotational connection with the generator rotor of the electric generator.
Abe teaches (Figure 2) a low pressure shaft (6) which drives the fan (10) – (Paragraph 0029, lines 7-8) – thereby making it a fan shaft, and a quill shaft (32) having a base (inner diameter of shaft, which does not include splines) rotationally coupled (at 32b) with the fan shaft (6) – (via spline coupling – see Paragraph 0027, lines 10-12) – and a flange (32a) extending radially outward (via the splines, as evidenced by Patino Crespo – see Figures 3a and 3b for a drive shaft 14 comprising splines 76 for spline 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide Dooley with Abe’s quill shaft having a base rotationally coupled with the fan shaft and a flange extending radially outward from the base for rotational connection with the generator rotor of the electric generator, in order to use the quill shaft as a second motive force transmitter, which transmits part of the driving force of the low-pressure shaft (in this case, the fan shaft) to the electric generator, as taught by Abe (Paragraph 0027, lines 5-7).
However, Dooley, in view of Abe, and as evidenced by Patino Crespo, does not teach the quill shaft forming a quill connection with the fan shaft to provide rotational coupling while permitting non-concentric rotation of the fan shaft relative to the quill shaft.
It is noted that spline shafts typically accept “spacing errors brought about as a result of accumulated manufacturing tolerances and/or movement resulting from temperature or pressure within the tested devices”, as evidenced by Wade (see Col. 1, ll. 42-47). Therefore, the manufacturing tolerances on Abe’s quill shaft would permit non-concentric rotation of the fan shaft relative to the quill shaft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the quill shaft of Dooley, in view of Abe, and as evidenced by Patino Crespo, by permitting non-concentric rotation of the fan shaft relative to the quill shaft, due to the existence of manufacturing tolerances on spline shafts, as evidenced by Wade.
Alternatively, Davies teaches (Figure 2) an inner shaft (20) and an outer shaft (22) forming a quill connection (via splines 30 and 38) to provide rotational coupling while permitting non-concentric rotation (p. [0026], ll. 4-6: “The first splines 30 may also be crowned and/or barreled in order to allow angular misalignment between the inner and outer shafts 20, 22” – note that “angular misalignment” indicates that the inner and outer shafts 20, 22 are non-concentric).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the quill shaft of Dooley, in view of Abe, and as evidenced by Patino Crespo, by permitting non-concentric rotation of the fan shaft relative to the quill shaft, because it was known in the art that splines may be crowned and/or barreled, in order to allow for angular misalignment between two shafts, as taught by Davies (p. 0026], ll. 4-6).
Regarding claim 10, Dooley teaches (Figures 1 and 2) a turbofan gas turbine engine (Figure 1) for propulsion of an aircraft (Abstract, line 1), the engine comprising
a low pressure spool (12) including a fan rotor (11) arranged at a forward end of the engine, a low pressure turbine rotor (15) arranged at an aft end of the engine, a low pressure drive shaft (17) extending along an axis and rotationally coupling the fan rotor (11) (Paragraph 0009, lines 12-14, “The fan assembly 11 is connected and rotates together with the low pressure compressor assembly 13”) to receive driven rotation from the low pressure turbine rotor (15),
a high pressure spool (18) including a compressor rotor (20), a high pressure turbine rotor (22), and a high pressure drive shaft (24) extending along the axis and rotationally coupling the compressor rotor (20) to receive driven rotation from the high pressure turbine rotor (22), and
a low pressure generator (34) including generator core having a stator (48) arranged about the low pressure drive shaft (17) and a generator rotor (58) rotationally coupled to the low pressure drive shaft (17),
wherein the low pressure drive shaft (17) includes a fan shaft (it is connected to the fan assembly 11, making it a fan shaft).
However, Dooley does not teach the low pressure drive shaft includes a quill shaft having a base rotationally attached to the fan shaft and a flange extending radially outward from the base to rotationally connect the fan shaft to the low pressure generator.
Abe teaches (Figure 2) a low pressure shaft (6) which drives the fan (10) – (Paragraph 0029, lines 7-8) – thereby making it a fan shaft, and a quill shaft (32) having a base (inner diameter of shaft, which does not include splines) rotationally attached (at 32b) to the fan shaft (6) – (via spline coupling – see Paragraph 0027, lines 10-12) – and a flange (32a) extending radially outward (via the splines, as evidenced by Patino Crespo – see Figures 3a and 3b for a drive shaft 14 comprising splines 76 for spline coupling with a hub 18) from the base (inner diameter of shaft not including splines) to rotationally connect (via spline coupling, see Paragraph 0027, lines 7-9) the fan shaft to the low pressure generator (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide Dooley with Abe’s quill shaft having a base rotationally attached to the fan shaft and a flange extending radially from the base to rotationally connect the fan shaft to the low pressure generator, in order to use the quill shaft as a second motive force transmitter, which transmits part of the driving force of the low-pressure shaft (in this case, the fan shaft) to the low pressure generator, as taught by Abe (Paragraph 0027, lines 5-7).
However, Dooley, in view of Abe, and as evidenced by Patino Crespo, does not teach the quill shaft forming a quill connection with the fan shaft to provide rotational coupling while permitting non-concentric rotation of the fan shaft relative to the quill shaft.
It is noted that spline shafts typically accept “spacing errors brought about as a result of accumulated manufacturing tolerances and/or movement resulting from temperature or pressure within the tested devices”, as evidenced by Wade (see Col. 1, ll. 42-47). Therefore, the manufacturing 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the quill shaft of Dooley, in view of Abe, and as evidenced by Patino Crespo, by permitting non-concentric rotation of the fan shaft relative to the quill shaft, due to the existence of manufacturing tolerances on spline shafts, as evidenced by Wade.
Alternatively, Davies teaches (Figure 2) an inner shaft (20) and an outer shaft (22) forming a quill connection (via splines 30 and 38) to provide rotational coupling while permitting non-concentric rotation (p. [0026], ll. 4-6: “The first splines 30 may also be crowned and/or barreled in order to allow for angular misalignment between the inner and outer shafts 20, 22” – note that “angular misalignment” indicates that the inner and outer shafts 20, 22 are non-concentric).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the quill shaft of Dooley, in view of Abe, and as evidenced by Patino Crespo, by permitting non-concentric rotation of the fan shaft relative to the quill shaft, because it was known in the art that splines may be crowned and/or barreled, in order to allow for angular misalignment between two shafts, as taught by Davies (p. 0026], ll. 4-6).
Regarding claim 20, Dooley teaches (Figures 1 and 2) a turbofan gas turbine engine (Figure 1) for propulsion of an aircraft (Abstract, line 1), the engine comprising
a turbofan assembly (11) for providing air to the engine, the turbofan assembly (11) including a fan shaft (17) extending along an axis and adapted to receive driven rotation about the axis from a low pressure turbine rotor (15) of the engine and a fan rotor (11) rotationally coupled to the fan shaft (17) for rotation (Paragraph 0009, lines12-14, “The fan assembly 11 is connected and rotates together with the low pressure compressor assembly 13”),

a low pressure generator (34) including a stator (48) arranged about the fan shaft (17) and a rotor (58) rotationally coupled to the fan shaft (17), the low pressure generator (34) being positioned axially between the fan rotor (11) and the compressor (20).
However, Dooley does not teach the low pressure drive shaft includes a quill shaft having a base rotationally attached to the fan shaft and a flange extending radially outward from the base to rotationally connect the fan shaft to the low pressure generator.
Abe teaches (Figure 2) a low pressure shaft (6) which drives the fan (10) – (Paragraph 0029, lines 7-8) – thereby making it a fan shaft, and a quill shaft (32) having a base (inner diameter of shaft, which does not include splines) rotationally attached (at 32b) to the fan shaft (6) – (via spline coupling – see Paragraph 0027, lines 10-12) – and a flange (32a) extending radially outward (via the splines, as evidenced by Patino Crespo – see Figures 3a and 3b for a drive shaft 14 comprising splines 76 for spline coupling with a hub 18) from the base (inner diameter of shaft not including splines) to rotationally connect (via spline coupling, see Paragraph 0027, lines 7-9) the fan shaft to the low pressure generator (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide Dooley with Abe’s quill shaft having a base rotationally attached to the fan shaft and a flange extending radially from the base to rotationally connect the fan shaft to the low pressure generator, in order to use the quill shaft as a second motive force transmitter, which transmits part of the driving force of the low-pressure shaft (in this case, the fan shaft) to the low pressure generator, as taught by Abe (Paragraph 0027, lines 5-7).
However, Dooley, in view of Abe, and as evidenced by Patino Crespo, does not teach the quill shaft forming a quill connection with the fan shaft to provide rotational coupling while permitting non-concentric rotation of the fan shaft relative to the quill shaft.
It is noted that spline shafts typically accept “spacing errors brought about as a result of accumulated manufacturing tolerances and/or movement resulting from temperature or pressure within the tested devices”, as evidenced by Wade (see Col. 1, ll. 42-47). Therefore, the manufacturing tolerances on Abe’s quill shaft would permit non-concentric rotation of the fan shaft relative to the quill shaft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the quill shaft of Dooley, in view of Abe, and as evidenced by Patino Crespo, by permitting non-concentric rotation of the fan shaft relative to the quill shaft, due to the existence of manufacturing tolerances on spline shafts, as evidenced by Wade.
Alternatively, Davies teaches (Figure 2) an inner shaft (20) and an outer shaft (22) forming a quill connection (via splines 30 and 38) to provide rotational coupling while permitting non-concentric rotation (p. [0026], ll. 4-6: “The first splines 30 may also be crowned and/or barreled in order to allow for angular misalignment between the inner and outer shafts 20, 22” – note that “angular misalignment” indicates that the inner and outer shafts 20, 22 are non-concentric).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the quill shaft of Dooley, in view of Abe, and as evidenced by Patino Crespo, by permitting non-concentric rotation of the fan shaft relative to the quill shaft, because it was known in the art that splines may be crowned and/or barreled, in order to allow for angular misalignment between two shafts, as taught by Davies (p. 0026], ll. 4-6).

Claims 3, 4, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. 2012/0133150 A1), in view of Abe (U.S. 2018/0016989 A1), and as evidenced by Patino Crespo (US 2016/0069458 A1) and Wade (US 4,214,457), or, in the alternative, over Dooley, in view of Abe and Davies (US 2017/0276182 A1), and as evidenced by Patino Crespo – and in further view of Chary (US 5,182,960) and Tiernan, Jr. (US 4,804,288).
Regarding claim 3, Dooley, in view of Abe as discussed so far, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies as discussed so far, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 1, except for the generator rotor being mounted to a rotor hub forms another quill connection with the quill shaft.
Abe further teaches (Figure 3) an electric rotor (133) is mounted to a rotor hub (130) that forms another quill connection (or spline coupling – see Paragraph 0027, lines 7-9) with the quill shaft (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe as discussed so far, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies as discussed so far, and as evidenced by Patino Crespo, by including a rotor hub for mounting the generator rotor to, and for forming another quill connection with the quill shaft, for the same reasons as discussed in the rejection of claim 1.
However, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, does not teach the base of the quill shaft forms the quill connection with the fan shaft that is rotationally fixed but allows relative movement between the quill shaft and the fan shaft.
Chary teaches (Figure 1) a vernier coupling (14) that contains both internal splines (shown to mate with external spline 15) and external splines (14B).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
However, in order to form a quill connection with the fan shaft, the fan shaft must contain external splines, which the fan shaft of Dooley, in view of Abe and Chary, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Chary, and as evidenced by Patino Crespo, does not have.
Tiernan, Jr. teaches (Figures 1 and 2) a fan shaft (12) that contains external splines (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe and Chary, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Chary, and as evidenced by Patino Crespo, by replacing the fan shaft with a fan shaft that contains external splines, because it has been held that simple substitution of one known element (in this case, the fan shaft of Dooley, in view of Abe and Chary) for another (in this case, the fan shaft containing external splines, as taught by Tiernan, Jr.) to obtain predictable results (in this case, having the fan shaft form a quill connection with the base of the quill shaft) was an obvious extension of prior art teachings, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing the base 
Regarding claim 4, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 1, except for the base of the quill shaft including a number of splines extending radially inward for connection with a number of splines of the fan shaft to rotationally couple the quill shaft and the fan shaft.
Chary teaches (Figure 1) a vernier coupling (14) that contains both internal splines (shown to mate with external spline 15) and external splines (14B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by replacing the quill shaft with a shaft that contains both external and internal splines, because it has been held that simple substitution of one known element (in this case, the quill shaft of Dooley, in view of Abe) for another (in this case, the shaft containing both external and internal splines, as taught by Chary) to obtain predictable results (in this case, having the base of the quill shaft including a number of splines extending radially inward) was an obvious extension of prior art teachings, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
However, Dooley, in view of Abe and Chary, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Chary, and as evidenced by Patino Crespo, does not teach a connection with a number of splines of the fan shaft to rotationally couple the quill shaft and the fan shaft.
Tiernan, Jr. teaches (Figures 1 and 2) a fan shaft (12) that contains external splines (30).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing a connection with a number of splines of the fan shaft to rotationally couple the quill shaft and the fan shaft.
Regarding claim 12, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 10, except for the base of the quill shaft including a number of splines extending radially inward for connection with a number of splines of the fan shaft to rotationally couple the quill shaft and the fan shaft while permitting movement therebetween.
Chary teaches (Figure 1) a vernier coupling (14) that contains both internal splines (shown to mate with external spline 15) and external splines (14B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by replacing the quill shaft with a shaft that contains both external and internal splines, because it has been held that simple substitution of one known element (in this case, the quill shaft of Dooley, in view of Abe) for another (in this case, the shaft containing both external and internal splines, as taught by Chary) to obtain predictable results (in this case, having the base of the quill shaft including a number of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
However, Dooley, in view of Abe and Chary, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Chary, and as evidenced by Patino Crespo, does not teach a connection with a number of splines of the fan shaft to rotationally couple the quill shaft and the fan shaft.
Tiernan, Jr. teaches (Figures 1 and 2) a fan shaft (12) that contains external splines (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe and Chary, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Chary, and as evidenced by Patino Crespo, by replacing the fan shaft with a fan shaft that contains external splines, because it has been held that simple substitution of one known element (in this case, the fan shaft of Dooley, in view of Abe and Chary) for another (in this case, the fan shaft containing external splines, as taught by Tiernan, Jr.) to obtain predictable results (in this case, having the fan shaft form a connection with the base of the quill shaft) was an obvious extension of prior art teachings, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing a connection with a number of splines of the fan shaft to rotationally couple the quill shaft and the fan shaft while permitting movement therebetween.
Regarding claim 21, Dooley, in view of Abe, Chary, and Tiernan, Jr., and as evidenced by Patino Crespo and Wade as discussed so far, or in the alternative, Dooley, in view of Abe, Davies, Chary, and Tiernan, Jr. as discussed so far, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 3, except for the quill connection between the fan shaft and quill shaft being spaced apart radially from the quill connection between the quill shaft and the rotor hub.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the quill shaft of Dooley, in view of Abe, Chary, and Tiernan, Jr., and as evidenced by Patino Crespo and Wade as discussed so far, by having the quill connection between the fan shaft and quill shaft be spaced apart radially from the quill connection between the quill shaft and the rotor hub, for the same reasons as discussed in the rejection of claim 1.
Alternatively, it was noted above that Davies teaches having splines be crowned and/or barreled in order to allow for angular misalignment between two shafts (p. [0026], ll. 4-6), therefore resulting in non-concentric alignments between one quill connection (on one end of a shaft) and another quill connection (on the opposite end of the same shaft).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the quill shaft of Dooley, in view of Abe, Davies, Chary, and Tiernan, Jr. as discussed so far, and as evidenced by Patino Crespo, by having the quill connection between the fan shaft and quill shaft be spaced apart radially from the quill connection between the quill shaft and the rotor hub, for the same reasons as discussed in the rejection of claim 1.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. 2012/0133150 A1), in view of Abe (U.S. 2018/0016989 A1), and as evidenced by Patino Crespo (US 2016/0069458 A1) and Wade (US 4,214,457), or, in the alternative, over Dooley, in view of Abe and Davies (US 2017/0276182 A1), and as evidenced by Patino Crespo – and in further view of Niergarth (US 2017/0297727 A1).
Regarding claim 5, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 1, except for the fan shaft including a first bearing and a second bearing each arranged to support the fan shaft for rotation about the axis, and the electric generator is arranged axially between the first and second bearings.
Niergarth teaches (Figures 4 and 5) a drive shaft (340) connected to a fan shaft (330) includes a first bearing (350) and a second bearing (350) each arranged to support the fan shaft (330) for rotation about an axis (302), and an electric motor(336) is arranged axially between the first and second bearings (350).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by including a first bearing and a second bearing each arranged to support the fan shaft for rotation about the axis, and arranging the electric generator axially between the first and second bearings, in order to facilitate rotation of the rotor of the electric generator, as taught by Niergarth (Paragraph 0048, lines 9-11).
Regarding claim 13, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 10, except for the fan shaft including a first bearing and a second bearing each arranged to support the fan shaft for rotational motion about the axis, and the low pressure generator is arranged axially between the first and second bearings.
Niergarth teaches (Figures 4 and 5) a drive shaft (340) connected to a fan shaft (330) includes a first bearing (350) and a second bearing (350) each arranged to support the fan shaft (330) for rotation 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by including a first bearing and a second bearing each arranged to support the fan shaft for rotation about the axis, and arranging the low pressure generator axially between the first and second bearings, in order to facilitate rotation of the rotor of the low pressure generator, as taught by Niergarth (Paragraph 0048, lines 9-11).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. 2012/0133150 A1), in view of Abe (U.S. 2018/0016989 A1), and as evidenced by Patino Crespo (US 2016/0069458 A1) and Wade (US 4,214,457), or, in the alternative, over Dooley, in view of Abe and Davies (US 2017/0276182 A1), and as evidenced by Patino Crespo – and in further view of Gieras (US 2016/0047319 A1).
Regarding claim 6, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 1, except for the electric generator including a generator housing having a shaft opening defined axially therethrough, the generator housing including a can receptacle and a cover attached to an end of the can receptacle, the generator housing defining an internal cavity for receiving the stator of the generator core.
Gieras teaches (Figure 3) an electric generator (100) includes a generator housing (114) having a shaft opening defined axially therethrough (see rotation axis “R”), the generator housing (114) including a can receptacle (114) and a cover (30) attached to an end of the can receptacle (114), the generator 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by including a generator housing having a shaft opening, a can receptacle, and a cover attached to an end of the can receptacle, because it has been held that some teaching in the prior art (in this case, an electric generator that includes a generator housing having a shaft opening, a can receptacle, and a cover attached to an end of the can receptacle, as taught by Gieras) would have led one of ordinary skill to modify the prior art reference (in this case, the electric generator of Dooley, in view of Abe) to arrive at the claimed invention (in this case, the electric generator of Dooley, in view of Abe, including a generator housing having a shaft opening defined axially therethrough, the generator housing including a can receptacle and a cover attached to an end of the can receptacle, the generator housing defining an internal cavity for receiving the stator of the generator core) was an obvious extension of prior art teachings, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(G).
Regarding claim 14, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 10, except for the low pressure generator including a generator housing having a shaft opening defined axially therethrough, the generator housing including a can receptacle and a cover attached to an end of the can receptacle, the generator housing defining an internal cavity for receiving the stator of the generator core.
Gieras teaches (Figure 3) an electric generator (100) includes a generator housing (114) having a shaft opening defined axially therethrough (see rotation axis “R”), the generator housing (114) including 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by including a generator housing having a shaft opening, a can receptacle, and a cover attached to an end of the can receptacle, because it has been held that some teaching in the prior art (in this case, an electric generator that includes a generator housing having a shaft opening, a can receptacle, and a cover attached to an end of the can receptacle, as taught by Gieras) would have led one of ordinary skill to modify the prior art reference (in this case, the low pressure generator of Dooley, in view of Abe) to arrive at the claimed invention (in this case, the low pressure generator of Dooley, in view of Abe, including a generator housing having a shaft opening defined axially therethrough, the generator housing including a can receptacle and a cover attached to an end of the can receptacle, the generator housing defining an internal cavity for receiving the stator of the generator core) was an obvious extension of prior art teachings, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(G).
Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. 2012/0133150 A1), in view of Abe (U.S. 2018/0016989 A1) and Gieras (U.S. 2016/0047319 A1), and as evidenced by Patino Crespo (US 2016/0069458 A1) and Wade (US 4,214,457), or, in the alternative, over Dooley, in view of Abe, Davies (US 2017/0276182 A1), and Gieras, and as evidenced by Patino Crespo – and in further view of Niergarth (US 2017/0297727 A1).
Regarding claim 7, Dooley, in view of Abe and Gieras, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Gieras, and as evidenced by Patino except for the rotor of the electric generator being attached to an inner shaft that is rotationally coupled to the fan shaft, and the electric generator includes a bearing disposed between the generator housing and the inner shaft for supporting rotation of the inner shaft independently from the fan shaft.
Niergarth teaches (Figures 4 and 5) the rotor (344) of an electric motor (336) is attached to an inner shaft (340) that is rotationally coupled to a fan shaft (330), and the electric motor (336) includes a bearing (350) disposed between the generator housing (346) and the inner shaft (340) for supporting rotation of the inner shaft (340) independently from the fan shaft (330).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe and Gieras, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Gieras, and as evidenced by Patino Crespo, by attaching the rotor of the electric generator to an inner shaft that is rotationally coupled to the fan shaft, and including a bearing disposed between the generator housing, in order to rotate the fan with the electric generator (Paragraph 0043, lines 9-14) and to facilitate rotation of the rotor of the electric generator(Paragraph 0048, lines 9-11), as taught by Niergarth.
Regarding claim 15, Dooley, in view of Abe and Gieras, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Gieras, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 14, except for the generator rotor being mounted to an inner shaft that is rotationally coupled to the fan shaft, and the low pressure generator includes a first bearing disposed between the generator housing and the inner shaft for supporting rotation of the inner shaft independently from the fan shaft.
Niergarth teaches (Figures 4 and 5) the rotor (344) of an electric motor (336) is attached to an inner shaft (340) that is rotationally coupled to a fan shaft (330), and the electric motor (336) includes a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe and Gieras, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Gieras, and as evidenced by Patino Crespo, by attaching the rotor of the low pressure generator to an inner shaft that is rotationally coupled to the fan shaft, and including a bearing disposed between the generator housing, in order to rotate the fan with the low pressure generator (Paragraph 0043, lines 9-14) and to facilitate rotation of the rotor of the low pressure generator(Paragraph 0048, lines 9-11), as taught by Niergarth.
Regarding claim 16, Dooley, in view of Abe, Gieras, and Niergarth as discussed so far, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, Gieras, and Niergarth as discussed so far, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 15, except for the first bearing contacting the can receptacle, and the low pressure generator includes a second bearing disposed between the cover and the inner shaft for supporting rotation of the inner shaft independently from the fan shaft.
Niergarth further teaches (Figures 4 and 5) the first bearing (350) contacts (on the left end) the can receptacle (346), and the electric motor (336) includes a second bearing (350, on the right end) disposed between the cover (336) and the inner shaft (340) for supporting rotation of the inner shaft (340) independently from the fan shaft (330).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, Gieras, and Niergarth as discussed so far, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, Gieras, and Niergarth as discussed so far, and as evidenced by Patino Crespo, by having the first bearing contact the can receptacle and a second bearing disposed between the cover and the inner shaft for .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. 2012/0133150 A1), in view of Abe (U.S. 2018/0016989 A1), and as evidenced by Patino Crespo (US 2016/0069458 A1) and Wade (US 4,214,457), or, in the alternative, over Dooley, in view of Abe and Davies (US 2017/0276182 A1), and as evidenced by Patino Crespo – and in further view of Sharp (US 2008/0265580 A1).
Regarding claim 8, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 1, except for the electric generator comprising a motor-generator selectively operable in a first mode to generate electrical power from driven rotation and in a second mode to drive rotation low pressure drive shaft by receiving electrical power.
Sharp teaches (Figure 1) an electric generator (10) comprises a motor-generator (Paragraph 0022, line 3, “motor/generator unit 10”) selectively operable in a first mode (generator) to generate electrical power from driven rotation and in a second mode (motor) to drive rotation of a low pressure drive shaft (8) by receiving electrical power.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by having the electric generator perform motor functions as well, in order to enable the unit to perform both a starter function for starting the jet engine and a generator function for generating electrical power for the aircraft, as taught by Sharp (Paragraph 0008, lines 1-6).
Regarding claim 18, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the except for the low pressure generator comprising a motor-generator selectively operable in a first mode to generate electrical power from driven rotation, and in a second mode to drive rotation by receiving electrical power.
Sharp teaches (Figure 1) an electric generator (10) comprises a motor-generator (Paragraph 0022, line 3, “motor/generator unit 10”) selectively operable in a first mode (generator) to generate electrical power from driven rotation and in a second mode (motor) to drive rotation by receiving electrical power.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by having the low pressure generator perform motor functions as well, in order to enable the unit to perform both a starter function for starting the jet engine and a generator function for generating electrical power for the aircraft, as taught by Sharp (Paragraph 0008, lines 1-6).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. 2012/0133150 A1), in view of Abe (U.S. 2018/0016989 A1), and as evidenced by Patino Crespo (US 2016/0069458 A1) and Wade (US 4,214,457), or, in the alternative, over Dooley, in view of Abe and Davies (US 2017/0276182 A1), and as evidenced by Patino Crespo – and in further view of Zeiner (US 2009/0288421 A1).
Regarding claim 9, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 1, except for the high pressure spool including an accessory shaft coupled to the high pressure drive shaft to receive driven rotation.
Zeiner teaches (Figure 1) the high pressure turbine spool (122, 126, and 134) includes an accessory shaft (142) coupled to the high pressure drive shaft (134) to receive driven rotation.

Regarding claim 19, Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 10, except for the high pressure spool including an accessory shaft coupled to the high pressure drive shaft to receive driven rotation.
Zeiner teaches (Figure 1) the high pressure turbine spool (122, 126, and 134) includes an accessory shaft (142) coupled to the high pressure drive shaft (134) to receive driven rotation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dooley, in view of Abe, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe and Davies, and as evidenced by Patino Crespo, by including an accessory shaft coupled to the high pressure drive shaft to receive driven rotation, in order to supply a drive force to the accessories whenever the high pressure turbine rotates, as taught by Sharp (Paragraph 0019, lines 10-12).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. 2012/0133150 A1), in view of Abe (U.S. 2018/0016989 A1) and Gieras (U.S. 2016/0047319 A1), and as evidenced by Patino Crespo (US 2016/0069458 A1) and Wade (US 4,214,457), or, in the alternative, over Dooley, in view of Abe, Davies (US 2017/0276182 A1), and Gieras, and as evidenced by Patino Crespo – and in further view of Matsukuma (US 2007/0035137 A1).
Regarding claim 17, Dooley, in view of Abe and Gieras, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Gieras, and as evidenced by Patino Crespo, teaches the invention as claimed and as discussed above for claim 14, except for the can receptacle defining a number of lubrication pathways extending radially therethrough for communicating cooling oil to the stator of low pressure generator.
Matsukuma teaches (Figure 2) a can receptacle (80) defines a number of lubrication pathways (80d – “lubricant supply holes”) extending radially therethrough for communicating cooling oil (30) (Paragraph 0040, lines 13-14, “Oil is used as the liquid coolant”) to the stator (90) of generator (24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the can receptacle of Dooley, in view of Abe and Gieras, and as evidenced by Patino Crespo and Wade, or in the alternative, Dooley, in view of Abe, Davies, and Gieras, and as evidenced by Patino Crespo, by defining a number of lubrication pathways extending radially therethrough for communicating cooling oil to the stator of low pressure generator, in order to cool the low pressure generator, as taught by Matsukuma (Paragraph 0040, lines 1-2).

Response to Arguments
Applicant's arguments filed June 16, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “the Examiner’s rationale to modify the cited art to provide a ‘force transmitter’ does nothing to explain what improvement would be provided to Dooley”, this argument was addressed in the Final Office Action dated March 16, 2020. As outlined on pg. 21 of the Final Office Action, Abe teaches that by using the drive shaft 32, “resistance in the motive force transmission is reduced and the reliability thereof is improved” (last few lines of p. [0027]).Therefore, the benefit of the force transmitter is improved reliability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741